The defendant contends that the credibility of an under*845cover officer was improperly bolstered by testimony of the officer concerning his training and the comment of the prosecutor thereon. These issues were not properly preserved for appellate review and, given the over-all fairness of the defendant’s trial, we decline to exercise our interest of justice jurisdiction to review them.
In addition, we find that the partial closure of the courtroom during the testimony of the undercover officer, following a hearing on the matter, was an appropriate exercise of the court’s discretion considering the circumstances involved (see, e.g., People v Hinton, 31 NY2d 71, cert denied 410 US 911; People v Rickenbacker, 50 AD2d 566). Mollen, P. J., Brown, Niehoff and Kooper, JJ., concur.